Stiles, J.
{dissenting).- — I cannot concur in the judgment of the court. The constitution guarantees to every litigant the right to have all material questions involved in his case reviewed by this court, and both the statute and the decisions affirm that an appeal will lie only from a final judgment. Now in Windt v. Banniza, 2 Wash. 147 (26 Pac. Rep. 189), we held that an order refusing to dissolve an attachment was not a final order, so as to allow of its being appealed from separate from the main case, and this decision clinches the bonds of a wrongful attachment by refusing to entertain the error of the court in refusing to dissolve where there is no dispute that the debt was due. In nine cases out of ten where attachments are levied there is no dispute as to the debt, and therefore in an equal proportion of cases outrageous wrong may be perpetrated, as there was in this case, without any remedy, except upon a suit for damages. In my opinion so much of the judgment as continued the lien upon the attached property ought to have been vacated, and appellants should have had all costs upon the attachment and of this appeal.